360 S.W.3d 525 (2010)
In re FRANK KENT MOTOR COMPANY d/b/a Frank Kent Cadillac, Relator.
No. 02-10-00298-CV.
Court of Appeals of Texas, Fort Worth.
August 30, 2010.
Christopher M. Albert, Busch & Myers, L.L.P., Dallas, for Relator.
David Fielding, Fielding, Parker & Hallmon, L.L.P., Fort Worth, for real party in interest.
PANEL: WALKER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

MEMORANDUM OPINION[1]
PER CURIAM.
The court has considered relator's petition for writ of mandamus and is of the opinion that relief should be denied. Accordingly, relator's petition for writ of mandamus is denied.
Relator shall pay all costs of this original proceeding, for which let execution issue.
NOTES
[1]  See Tex.R.App. P. 47.4.